Case 2:21-cv-00173-DAK-DBP Document 18 Filed 05/04/21 PageID.112 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


  JILL HOLIDAY,
                                                          MEMORANDUM DECISION
                   Plaintiff,                                 AND ORDER

       v.                                               Civil No. 2:21-CV-173-DAK-DBP

  PROGRESSIVE INSURANCE                                        Judge Dale A. Kimball
  COMPANY,
                                                          Magistrate Judge Dustin B. Pead
                   Defendant.


       This matter is before the court on Plaintiff Jill Holiday’s Motion to Consolidate pursuant

to F.R.C.P. 42(a). Holiday asks this court to consolidate this case with two other cases pending

in this court: Reynolds v. Progressive Insurance, Case No. 2:21-CV-174-RJS-DBP; and Rohr v.

Progressive Insurance, Case No. 2:21-CV-198-HCN. The motion is fully briefed. Because the

court concludes that oral argument on the motion would not significantly aid the court in its

determination of the motion, the court issues the following Memorandum Decision and Order

based on the parties’ briefing and the law and facts relevant to the motion.

       Federal Rule of Civil Procedure 42(a) authorizes the consolidation of cases “involving a

common question of law or fact.” Fed. R. Civ. P. 42(a). “[T]he party seeking consolidation has

the burden of establishing consolidation is proper under Rule 42(a).” Phillip M. Adams &

Assocs., LLC v. Dell Inc., 1:05CV64TS, 2008 WL 203316, at *2 (D. Utah Jan. 23, 2008). The

court’s determination of whether to consolidate cases is discretionary. Shump v. Balka, 574 F.2d

1341, 1344 (10th Cir. 1978).

       Courts generally address two issues in determining whether to consolidate actions.

Seguro de Servicio de Salud v. McAuto Sys. Group, 878 F.2d 5, 8 (1st Cir. 1989). First, the court
Case 2:21-cv-00173-DAK-DBP Document 18 Filed 05/04/21 PageID.113 Page 2 of 3




must determine whether the cases involve common parties and common issues of law or fact. Id.

If common parties and issues exist, the court then weighs the costs and benefits of consolidation.

Id. Under this District’s Local Rules of Practice, DUCivR 42-1, consolidation is appropriate

where “cases arise from substantially the same transaction or event; involve substantially the

same parties; . . . call for determination of substantially the same questions of law; or for any

other reason would entail substantial duplication of labor or unnecessary court costs or delay if

heard by different judges.” D.U. Civ. R. 42-1. The court’s rule is consistent with courts finding

that consolidation is not justified “simply because the actions include a common question of fact

or law.” Hasman v. G.D. Searle & Co., 106 F.R.D. 459, 461 (E.D. Mich. 1985) (emphasis in

original). If cases involve some common issues but the individual issues predominate,

consolidation should be denied. Id.

       Holiday CAO argues that the court should consolidate these cases because all three

actions involve the same defendant, plaintiffs who were covered under Defendant’s insurance

policies, and plaintiffs who were denied personal injury protection benefits (“PIP benefits”)

under those policies. Although the matters involve three different plaintiffs claiming PIP

benefits, they seek those benefits under two separate and distinct insurance policies for two

unrelated accidents. Holiday’s action arose out of a June 2020 car accident. The two other

actions arose from a separate car accident. Moreover, the insurance underwriter in Holiday’s

case is Progressive Direct Insurance Company, and the insurance underwriter in the other two

actions is Progressive Classic Insurance Company. Thus, although the actions involve a similar

question of law regarding PIP benefits, they arose from different factual circumstances.

Because the matters involve two separate insurance policies and two separate car accidents,

Holiday has not demonstrated that common facts and law predominate. The individual issues
Case 2:21-cv-00173-DAK-DBP Document 18 Filed 05/04/21 PageID.114 Page 3 of 3




appear to predominate over the common issues. The court, therefore, concludes that the

common issues are not substantial enough to justify consolidation of all three cases.1

Accordingly, Holiday’s Motion to Consolidate is DENIED.

        DATED this 4th day of May, 2021.

                                                    BY THE COURT:


                                                    ____________________________
                                                    Dale A. Kimball
                                                    United States District Judge




1
 While there may be grounds to consolidate the other two cases involving the same car accident and insurance
policy, that issue is not before the court. That issue should be addressed in the lowest‐numbered case of those
two cases.
